Citation Nr: 9908420	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957.  He also had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) from 
June 1952 to March 1955 and from March 1957 to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for a 
bilateral hearing loss disability and for tinnitus.

On appeal, the Board remanded the case to the RO for further 
developments by decisions dated in March 1997 and October 
1998.  The requested developments have been accomplished to 
the extent possible and the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records for his active duty 
do not contain any complaints, findings, or diagnosis of a 
bilateral hearing loss disability or tinnitus.

3.  A bilateral hearing loss disability and tinnitus were not 
established until many years after service and have not been 
shown by competent evidence to be related to service or to 
any occurrence or event therein or to any ACDUTRA or 
INACDUTRA.



CONCLUSION OF LAW

Neither a bilateral hearing loss disability nor tinnitus were 
incurred in or aggravated by active duty service, active or 
inactive duty for training, and sensorineural hearing loss 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); that is, he has presented claims 
that are plausible.  His evidentiary assertions have been 
presumed credible for this determination.  Further, he has 
not alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
The Board accordingly finds that the duty to assist the 
veteran, as mandated by § 5107(a), has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service or ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131 
(West 1991 & Supp. 1998).  Service connection may be granted 
for injury incurred in or aggravated by INACTURA.  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998). 

Further, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his inservice exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  
Finally, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran contends, in essence, that he was exposed to 
acoustic trauma during his periods of active duty service, 
ACDUTRA, and INACDUTRA and should be service connected for a 
bilateral hearing loss disability and for tinnitus.  He also 
stresses that his hearing loss disability was shown in a May 
1972 Reserves examination as evidenced by a finding of a pure 
tone threshold of 25 decibels at 4000 Hz.  Although the Board 
notes parenthetically that a single current reading of 25 
decibels is not sufficient to establish a hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385 (1998).  
Moreover, there is nothing in the records to suggest that any 
slight defect in hearing was due to any event or incurrence 
during any period of ACTDUTRA or INACDUTRA.

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a bilateral 
hearing loss disability or tinnitus.  Multiple examinations 
demonstrated that a hearing test of the spoken voice was 
15/15.  Further, audiometric testing in subsequent years also 
showed no evidence of in-service hearing loss.  

Post service medical records are negative for treatment or 
diagnosis of a hearing loss disability or tinnitus until at 
least December 1991, when the veteran sought private 
treatment for tinnitus from Howard M. Goldberg, M.D.  
Apparently, Dr. Goldberg reviewed an audiogram from Mount 
Sinai Medical Center and concluded that the veteran had high 
frequency hearing loss and tinnitus, which were caused by 
loud noise exposure over a long period of time.  On appeal, 
the Board requested that an attempt be made to associate 
additional records from Dr. Goldberg and Mount Sinai to the 
claims file.  The Board also requested an examination be 
conducted and a medical opinion offered as to the etiology of 
the veteran's hearing loss disability.  However, it appears 
that the most recent attempt to contact the veteran was 
unsuccessful as his whereabouts are currently unknown.  
Accordingly, the Board will decide the case on the record 
before it.  

The Board notes that the veteran has submitted a private 
audiogram dated in May 1995 from Mount Sinai Medical Center.  
Although the private audiogram is uninterpreted, it does 
appear to show a bilateral hearing loss disability, right 
worse than left.  However, there are no comments from the 
examiner regarding the results of the audiogram.  
Significantly, it is not indicated that hearing loss was a 
result of active duty service.  He also submitted a pamphlet 
and an article on tinnitus.  However, this evidence is not 
persuasive as the information does not provide an assessment 
of the veteran's clinical picture and cannot form a basis on 
which to establish service connection. 

In a VA audio examination dated in August 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30
40
60
LEFT
15
25
30
30
50

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 80 percent in the left ear.  
The veteran has related a history of bilateral hearing loss 
and associated tinnitus since service, and right ear 
infections as a child.  He denied a history of preexisting 
hearing loss, familial hearing disorders, or compromising 
medical conditions.  His occupational noise exposure included 
25 years as a police officer with consistent usage of hearing 
protection devices.  Tinnitus was described as bilateral with 
initial onset in 1957 and becoming consistent in 1989.  The 
clinical summary was mild mid-frequency sloping to moderate-
severe high frequency sensory neural hearing loss.  
Consistent usage of hearing protection was recommended.

In an August 1997 VA audio-ear disease examination report, 
the veteran reported that he served as an aircraft mechanic 
from 1955 to 1957 and in the Reserves for the following 18 
years (one weekend per month) and retired in 1972.  He 
subsequently worked as a civilian aircraft mechanic and used 
hearing protection.  He indicated occasional bilateral 
tinnitus over the previous 10 years.  He denied a history of 
otitis, otologic surgery (except in 1950), dizziness, central 
nervous system infection, or a family history of hearing 
loss.  He had a history of head trauma without associated 
hearing loss.  

Physical examination revealed normal-appearing external canal 
and tympanic membranes.  No evidence of middle ear effusion 
was noted.  Cranial nerve examination was unremarkable, as 
was Fukuda testing.  Audiometric evaluation demonstrated a 
mild high frequency sloping sensorineural hearing loss, which 
was reported as no change from a 1993 examination.  A 
threshold of 25 decibels at 4000 Hz. was noted in a 1972 
audiogram, approximately 10 decibels above that expected for 
the veteran's age at the time.  The clinical assessment was 
mild hearing loss in 1972 with consistent thresholds with 
OSHA age-adjusted data with the except of the 10 decibels 
increase in the left ear.  The current hearing loss 
disability was noted to be stable since 1993 and was "fairly 
consistent with that expected for the veteran's age."  A 
repeat audiogram was recommended in one year.

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
veteran's current bilateral hearing loss disability and 
tinnitus were not present during service.  Importantly, 
service medical records are negative for treatment for a 
hearing loss disability or any ear symptomatology.  Further, 
the veteran alleged that he received treatment at a sick bay 
in NAS Oceana during active duty for pressure in the right 
ear and a punctured eardrum but this is not supported by the 
service medical records in evidence.  Because the evidence 
fails to show a bilateral hearing loss disability or tinnitus 
during service, his subsequent manifestation of a bilateral 
hearing loss disability and tinnitus cannot be said to be 
service connected.  

Even assuming, for the sake of argument, that the veteran 
experienced some hearing loss and tinnitus in service, he has 
failed to demonstrate continuity of symptoms sufficient to 
support of claim of entitlement to service connection for a 
bilateral hearing loss disability or for tinnitus.  As 
previously noted, multiple in-service examinations are 
negative and he did not develop any symptoms, as identified 
by medical records, until 1991, at the earliest.  Thus, the 
nearly 35 year gap between separation from active duty 
service and the first mention of hearing loss fails to 
satisfy the continuity of symptomatology required to support 
the claim for entitlement to service connection.  

The Board has also considered the February 1992 letter from 
Dr. Goldberg to the effect that the veteran's hearing loss 
and tinnitus were consistent with exposure to loud noise over 
a long period of time.  First, Dr. Goldberg did not actual 
relate noise exposure in service to the veteran's current 
hearing loss disability.  Moreover, to the extent the private 
treating physician's opinion is based on history provided by 
the veteran, it is not probative.  Specifically, the Board is 
not obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Further, a physician's 
opinion based on the veteran's layman account of an illness 
from many years ago, which is otherwise uncorroborated by 
competent medical evidence of record, has been found to be no 
better than the veteran's bare contentions.  Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  Thus, the Board finds that the letter 
based on the veteran's recitation of the facts without 
supportive corroborating evidence is not sufficient, in and 
of itself, to establish entitlement to service connection.  
Moreover, it appears that the appellant had significant post-
duty noise exposure, which might also be the "old" exposure 
to which reference is made.

Finally, the Board has also considered the veteran's 
statements that he has had a bilateral hearing loss 
disability and tinnitus since separation from service.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis or 
medical causation of a disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of a bilateral hearing loss 
disability or tinnitus.  He lacks the medical expertise to 
offer an opinion as to the existence of a bilateral hearing 
loss or tinnitus disability, as well as to medical causation 
of any current disability.  Id.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for a bilateral hearing 
loss disability or tinnitus.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's bilateral hearing loss disability and tinnitus 
were incurred in or aggravated by service.  Clearly, the 
preponderance of the evidence is against the claim.  Thus, 
the Board concludes that the veteran's claim for service 
connection for a bilateral hearing loss disability and 
tinnitus must be denied.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability and tinnitus is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 
- 7 -


- 7 -


